Per Curiam.

We think that it sufficiently appears that the premises in question were not used or occupied .for commercial purposes on March 1, 1943, within the intent of the statute. Accordingly, the parties could have agreed on an emergency rent based upon rent charged for the most nearly comparable commercial space “ or otherwise satisfactory evidence.” The record reasonably-discloses that the rent agreed upon herein was so fixed. The bona fides of the prior 1946 lease to Liberty Knitwear Corporation is not impugned and the rent fixed therein was the rent for the lease in question. Subsequently, the premises were rented to another tenant at a higher rental. That tenant remained until February, 1947, when a fire occurred which necessitated extensive renovation of the building. This tenant paid the rent in question for almost a year and offered no proof at the trial but rested at the close of the landlord’s case. On this record we think the determination appealed from should be affirmed, with costs to landlord-respondent.